Citation Nr: 0114300	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Determination of the appropriate initial rating for post-
traumatic stress disorder (PTSD), initially evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which granted service connection for 
PTSD and assigned a 10 percent rating effective on July 14, 
1998.  During the course of this appeal the RO granted a 30 
percent rating for PTSD effective as of June 30, 1997, the 
date of the original claim.

The RO's assignment of June 30, 1997, as the effective date 
for PTSD service connection constitutes a full grant of the 
veteran's earlier effective date claim.  Therefore, this 
issue is no longer on appeal before the Board.  See Norris v. 
West, 12 Vet. App. 413, 420 (1999), citing AB v Brown, 6 Vet. 
App. 35, 38 (1993) (an appealed claim generally remains in 
controversy only where an award is less than the maximum 
available).

Because the veteran initiated but declined to perfect an 
appeal pertaining to evaluation of his service-connected 
pseudofolliculitis barbae, this issue is not on appeal before 
the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD is manifested by 
blunted and restricted affect, depressed thoughts, impaired 
judgment, social withdrawal, emotional numbing, hyperarousal, 
anxiety, poorly controlled anger, paranoid and homicidal 
ideations, feelings of worthlessness and hopelessness, 
impaired concentration, erratic recent memory, marked 
inability to follow occupational instructions and emotional 
lability which interfere with the ability to timely complete 
work-related tasks, but not by suicidal ideation, long-term 
memory loss, impaired abstract thinking, obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure or irrelevant speech, near continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, spatial 
disorientation, or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

Criteria for assignment of a 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected PTSD because the disorder is more disabling 
than contemplated by the current 30 percent disability 
rating.

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and Supplemental SOCs including 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO verified the 
veteran's service and obtained and associated with the claims 
file, to the extent possible, pertinent records including 
service medical records (SMRs) and VA medical records, 
including reports of VA examinations during the pendency of 
this matter, transcripts of the RO hearing on the issue on 
appeal after which the veteran had additional time to submit 
evidence, and other records, if any, which the veteran 
identified as pertinent to the claim.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, as is the case here, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

The veteran was service connected for PTSD by a December 1999 
rating decision which also assigned a 10 percent disability 
rating pursuant to DC 9411.  In March 2001 the RO assigned a 
30 percent rating pursuant to the same DC and effective on 
the date of the original service connection claim.

Under 38 C.F.R. § 4.130, DC 9411, PTSD is evaluated as 
follows for the 30, 50, 70 and 100 percent ratings, 
respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

The first medical evidence of PTSD appears in the report of 
an August 1997 VA examination report, which notes 
symptomatology including PTSD "features" and a Global 
Assessment of Functioning (GAF) score of 60.  Although an 
October 1997 evaluation by a private psychologist did not 
include a PTSD diagnosis, it confirms that the veteran had 
sought treatment for a mental disorder in 1991 "which seemed 
to date back to his service."  A report of a VA general 
medical examination in April 1998 included a diagnosis of 
"possible PTSD" and a GAF score of 90.

The veteran underwent VA PTSD examinations, evaluations 
hospitalization and treatment in 1999 and 2000.  He told a VA 
psychiatrist who examined him in March 1999 about his 
intrusive thoughts of combat, flashbacks and sleep impairment 
and that he had problems coping with stress in his workplace.  
He also reported having been fired from his previous job for 
"unusual behavior" and that he was proud of the work he was 
doing in his current job.  Findings included a sense of 
worthlessness and hopelessness, blunted and restricted 
affect, depressed thoughts, impaired judgment, social 
withdrawal, emotional numbing, hyperarousal, anxiety and 
poorly controlled anger.  The psychiatrist also noted that 
the veteran was appropriately dressed, alert and fully 
oriented with coherent and organized thoughts and good 
insight, that he spoke fluently and was motivated at work 
although he had lost interest in former hobbies.  The 
psychiatrist described the veteran's PTSD as chronic and 
severe, resulting in marked impairment including difficulty 
maintaining employment.  The GAF score was 50.  In October 
1999 the veteran reported similar symptoms to another VA 
examiner who noted essentially similar findings.  The report 
describes the PTSD impairment as moderate and assigns a GAF 
score of 65.  A VA vocational rehabilitation counseling 
psychologist who evaluated the veteran in November 1999 
observed impaired concentration, erratic recent memory, 
marked inability to follow occupational instructions and 
emotional lability which interfered with his ability to 
timely complete work-related tasks.  The veteran told the 
psychiatrist who evaluated him later that month that he was 
considering divorcing his wife and that he had moved to the 
night shift at work because he could not continue to cope 
with day shift stress.  The psychiatrist noted continued 
marked inability to interact with others, particularly at 
work.  A March 2000 evaluation by the same psychiatrist was 
essentially similar.  The veteran underwent hospital 
treatment for PTSD crisis stabilization in March 2000.  May 
2000 treatment records note that the veteran had quit his job 
after four years because of job stress and include a GAF 
score of 50.

The most recent evidence of the severity of the veteran's 
PTSD appears in reports of VA examinations in August 2000 and 
February 2001.  During the August 2000 examination the 
veteran denied panic attacks and showed full orientation, 
normal attention and concentration, mild short-term memory 
loss, average abstract reasoning and intelligence, absence of 
delusions or thought disorders, mild paranoid ideations, 
homicidal ideations, alienation, numbness and poorly 
controlled anger.  The examiner characterized the veteran's 
PTSD impairment as mild and assigned a GAF score of 65.  The 
veteran told one of two psychiatrists who examined him in 
February 2001 that he had been married for eight years and 
that he sometimes was abusive to his wife, that he rarely 
talked to his children and that he had few friends.  He also 
reported other symptoms essentially similar to those 
previously described.  Examination findings were consistent 
with those previously described and both psychiatrists 
assigned GAF scores of 55.

The Board finds that the veteran manifests symptoms 
appropriate to an evaluation of 50 percent for PTSD under the 
applicable DC provisions.  The record provides ample evidence 
of the veteran's occupational and social impairment in both 
work and family contexts.  The record includes ample 
objective evidence of PTSD-related symptoms including blunted 
and restricted affect, depressed thoughts, impaired judgment, 
social withdrawal, emotional numbing, hyperarousal, anxiety, 
poorly controlled anger, paranoid and homicidal ideations, 
feelings of worthlessness and hopelessness, impaired 
concentration, erratic recent memory, marked inability to 
follow occupational instructions and emotional lability which 
interfere with the ability to timely complete work-related 
tasks.  The Board further finds that the symptomatology 
considerably impairs the veteran's ability to establish and 
maintain effective or favorable relationships with people 
thereby reducing his reliability, flexibility and efficiency 
levels so as to produce considerable industrial impairment.  
In addition, GAF scores consistently in the mid-50s support 
examiners' conclusions that the veteran manifests marked 
impairment in vocational and social functioning due to PTSD, 
consistent with a 50 percent rating under the former DC 9411.  
See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV) adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.

The veteran's symptoms, however, do not support evaluation at 
the next higher 70 percent rating for PTSD under the 
applicable DC.  There is no medical evidence that the veteran 
exhibits obsessional rituals which interfere with routine 
activities, or intermittently illogical, obscure or 
irrelevant speech, or near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, or spatial disorientation, or 
neglect of personal appearance and hygiene.  Moreover, there 
is no record evidence of several PTSD manifestations 
consistent with a 50 percent rating, including impaired 
speech, panic attacks, long-term memory loss or impaired 
abstract thinking.

In consideration of the foregoing, the Board finds that the 
medical evidence shows that the veteran's PTSD is manifested 
to a degree sufficient to warrant a 50 percent schedular 
rating.  The symptomatology associated with the veteran's 
PTSD is not shown to more nearly approximate the schedular 
criteria for the next higher 70 percent evaluation.  See 
38 C.F.R. § 4.7.

In reaching its decision the Board considered the history of 
the veteran's PTSD and possible application of other 
provisions of 38 C.F.R., Parts 3 and 4, (pertaining to 
extraschedular evaluation) notwithstanding whether the 
veteran or his representative requested such consideration.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board finds that the record does not show the 
veteran's disability to be so exceptional or unusual as to 
render application of the regular schedular standards 
impractical.  The evidence of record does not show that the 
veteran's PTSD has interfered with employment beyond the 
level contemplated by the assigned evaluation or necessitated 
frequent periods of hospitalization.  Absent these or similar 
findings, the Board concludes that the criteria for 
submission for assignment of an extraschedular rating are not 
met.  38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent disability rating for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

